IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
In re the Detention of A.S.,               )
                                                      No. 79980-1-I
STATE OF WASHINGTON,                       )
                     Respondent,           )
                                           )      UNPUBLISHED OPINION
              vs.

A.S.,
                     Appellant.            )      FILED: NOV 18 2019



        PER CURIAM   —   A.S. appeals a 14-day civil commitment order, arguing that

there is insufficient evidence supporting the court’s finding that she presented a

likelihood of serious harm to herself under RCW 71 .05.020(35)(a). The State

concedes the evidence was insufficient and ask us to vacate the commitment

order and remand “for entry of a further order.   .   .   consistent with this opinion.”

We accept the concession of error and remand for further proceedings consistent

with this opinion.

               FOR THE COURT: